Citation Nr: 0919052	
Decision Date: 05/21/09    Archive Date: 05/26/09

DOCKET NO.  06-00 129	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Nashville, Tennessee


THE ISSUE

Entitlement to service connection for the cause of the 
Veteran's death.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

D. Orfanoudis, Counsel




INTRODUCTION

The Veteran had active service from February 1952 to February 
1956.  He died in late 2004.  The appellant in this matter is 
the Veteran's surviving spouse.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a April 2005 rating decision of the 
Department of Veterans Affairs (VA), Regional Office (RO),  
in Nashville, Tennessee, which denied the above claim.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

Unfortunately, a remand is required in this case.  Although 
the Board sincerely regrets the additional delay, it is 
necessary to ensure that there is a complete record upon 
which to decide the appellant's claim so that she is afforded 
every possible consideration.

As noted above, the Veteran died in late 2004.  His 
Certificate of Death reveals that the immediate cause of 
death was severe hypoxemic respiratory failure due to end 
stage pulmonary fibrosis; due to anoxic brain injury 
secondary to cardiopulmonary arrest; due to tension 
pneumothorax.  Private medical records show that the Veteran 
had a prior history of pulmonary fibrosis and chronic 
obstructive pulmonary disease, and had been addicted to 
smoking cigarettes for over 50 years.

The appellant asserts that the Veteran developed pulmonary 
fibrosis as a result of exposure to ionizing radiation during 
his period of active service which ultimately resulted in his 
death.  In support of her claim, she has included a service 
personnel record which shows that the Veteran participated in 
Operation Castle which was an atomic test at Eniwetok Proving 
Ground, Marshall Islands, conducted by the Army, Navy, Air 
Force, and Atomic Energy Commission in the Winter of 1954.

The appellant has also submitted a treatise from the National 
Jewish Center for Immunology and Respiratory Medicine 
indicating that approximately two-thirds of interstitial lung 
disease (pulmonary fibrosis) cases were idiopathic, with one 
of the many noted causes being radiation.

The law provides dependency and indemnity compensation for a 
spouse of a Veteran who dies from a service-connected 
disability.  See 38 U.S.C.A. § 1310 (West 2002).  A service-
connected disability is one that was incurred in or 
aggravated by active military service.  See 38 U.S.C.A. §§ 
1110, 1131 (West 2002); 38 C.F.R. § 3.303(a) (2008).

The death of a Veteran will be considered as having been due 
to a service-connected disability when the evidence 
establishes that such disability was either the principal or 
a contributory cause of death.  See 38 C.F.R. § 3.312(a) 
(2008).  A principal cause of death is one which, singly or 
jointly with some other condition, was the immediate or 
underlying cause of death or was etiologically related 
thereto.  See 38 C.F.R. § 3.312(b) (2008).  A contributory 
cause of death is one which contributed substantially or 
materially to cause death, or aided or lent assistance to the 
production of death. See 38 C.F.R. § 3.312(c) (2008).  It is 
not sufficient to show that it casually shared in producing 
death, but rather it must be shown that there was a causal 
connection.  Id.

Having reviewed the evidence of record, the Board finds that 
further development and procedural actions are required for 
the cause of death claim as the result of ionizing radiation, 
as outlined in 38 C.F.R. § 3.311 (2008).  Concerning this, 
service connection for disability that is claimed to be 
attributable to exposure to ionizing radiation during service 
can be demonstrated by several different methods.  Davis v. 
Brown, 10 Vet. App. 209, 211 (1997); Rucker v. Brown, 10 Vet. 
App. 67, 71 (1997).  First, presumptive service connection 
under 38 U.S.C.A. § 1112(c) (West 2002) and 38 C.F.R. § 
3.309(d) (2008) is warranted for certain diseases present in 
"radiation-exposed Veterans."  Second, a "radiogenic disease" 
may be service-connected on a direct basis after specified 
developmental procedures are conducted under the framework of 
38 C.F.R. § 3.311.  Third, even if the claimed disability is 
not listed as a presumptive disease under 38 C.F.R. § 
3.309(d) or as a radiogenic disease under 38 C.F.R. § 3.311, 
direct service connection must still be considered by way of 
in-service incurrence or aggravation therein, including 
presumptive service connection for chronic diseases.  Combee 
v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994).

The initial inquiry must focus on whether the appellant is 
actually claiming exposure to ionizing radiation.  Ionizing 
radiation (radiation sufficiently energetic to dislodge 
electrons from an atom) claims generally involve claimed 
exposure through participation in nuclear weapons testing, 
presence at certain sites following the detonation of a 
nuclear bomb or the production of nuclear material, service 
aboard nuclear submarines or even medical procedures 
involving radiation therapy and x-ray examinations.  As a 
reference, ionizing radiation generally comes in the form of 
particulate (alpha, beta, neutrons) and electromagnetic 
(gamma and x-ray) rays.  In light of the Veteran's 
participation in Operation Castle, the Board concedes that 
the appellant is claiming exposure to ionizing radiation as 
opposed to non-ionizing radiation (radiation insufficiently 
energetic to dislodge electrons from an atom).

If the Veteran has a listed disease under 38 U.S.C. § 1112(c) 
and 38 C.F.R. § 3.309(d) and was a "radiation-exposed 
Veteran," then it will be presumed that the disease was 
incurred in service, and service connection is established 
for the disease.  If the Veteran has a listed disease and 
participated in a radiation-risk activity, he/she is a 
"radiation-exposed Veteran."

A "radiation-exposed Veteran" is defined as a Veteran who was 
involved in a "radiation-risk activity" during military 
service.  Regulations define "radiation-risk activities" to 
include: onsite participation at atmospheric nuclear tests; 
participation in the occupation of Hiroshima or Nagasaki, 
Japan during specific periods of time; and service at 
specific nuclear weapons production facilities.  38 C.F.R. §§ 
3.309(d)(3).  The term "onsite participation" means, in part, 
during the official operational period of an atmospheric 
nuclear test, presence at the test site, or performance of 
official military duties in connection with ships, aircraft 
or other equipment used in direct support of the nuclear 
test.  38 C.F.R.§ 3.309(d)(3)(iv)(A). Alternatively, onsite 
participation could also mean presence at the test site or 
other test staging area in the six months following the 
nuclear test to perform official military duties related to 
the nuclear test including decontaminating test-related 
equipment.  38 C.F.R. § 3.309 (d)(3)(iv)(B).

Diseases specific to radiation-exposed Veterans for the 
purpose of presumptive service connection under 38 C.F.R. § 
3.309(d) are the following: leukemia (other than chronic 
lymphocytic leukemia), multiple myeloma, lymphomas (except 
Hodgkin's disease), and cancers of the thyroid, breast, 
pharynx, esophagus, stomach, small intestine, pancreas, bile 
ducts, gall bladder, liver (except if cirrhosis or hepatitis 
B is indicated), salivary gland, urinary tract, bone, brain, 
colon, lung, and ovary.  38 C.F.R. § 3.309(d)(2).

While pulmonary fibrosis is not a disease specific to 
radiation-exposed Veteran's for the purpose of presumptive 
service connection under 38 C.F.R. § 3.309(d), given the 
treatise provided by the appellant suggesting that radiation 
may be a cause of pulmonary fibrosis, as noted above, service 
connection for the cause of the Veteran's death would still 
be possible with proof of direct causation.  See Combee, 34 
F.3d at 1043.

VA regulations call for the development of a radiation dose 
assessment where it is established that a radiogenic disease 
became manifest after service, though not to a compensable 
degree within any other applicable presumptive period, and 
where it is contended that the disease is a result of 
ionizing radiation in service.  Dose data will be requested 
from the Department of Defense in claims based upon 
participation in atmospheric nuclear testing.  38 C.F.R. § 
3.311(a)(2).  Therefore, the case must be remanded for a 
radiation dose estimate based on the Veteran's exposure 
during Operation Castle, and the case referred to the VA 
Under Secretary for Benefits for review as to whether sound 
scientific medical evidence supports a conclusion that it is 
at least as likely as not that the Veteran's pulmonary 
fibrosis resulted from radiation exposure during active 
service.

If appropriate and necessary, the Veteran's case may also be 
referred to an appropriate VA examiner for a medical opinion 
as to whether it is at least as likely as not that the 
Veteran's death was etiologically related to any incident of 
the Veteran's military service, to include exposure to 
radiation, as per Combee, 34 F.3d at 1043.  Assistance by VA 
includes obtaining a medical opinion when such an opinion is 
necessary to make a decision on a claim.  38 U.S.C.A. § 
5103A(d) (West 2002 & Supp. 2007); 38 C.F.R. § 3.159(c)(4) 
(2008).  When medical evidence is inadequate, VA must 
supplement the record by seeking an advisory opinion.  Colvin 
v. Derwinski, 1 Vet. App. 171 (1991) and Hatlestad v. 
Derwinski, 3 Vet. App. 213 (1992).

Finally, as provided for by the Veterans Claims Assistance 
Act of 2000 (VCAA), VA has a duty to notify and assist 
claimants in substantiating a claim for VA benefits.  38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & 
Supp. 2007); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) 
(2008).  Section 5103(a) notice for a dependency and 
indemnity compensation case must include: (1) a statement of 
the conditions, if any, for which a Veteran was service 
connected at the time of his or her death; (2) an explanation 
of the evidence and information required to substantiate a 
dependency and indemnity compensation claim based on a 
previously service-connected condition; and (3) an 
explanation of the evidence and information required to 
substantiate a dependency and indemnity compensation claim 
based on a condition not yet service connected.  Hupp v. 
Nicholson, 21 Vet. App. 342, 352-53 (2007).  The appellant 
should be sent a letter providing her with proper notice as 
is required by Hupp. 

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC shall ensure that all 
notification and development action 
required by the VCAA and implementing VA 
regulations is completed, including the 
notification requirements and development 
procedures contained in Hupp, 21 Vet. App. 
at 352-53.  Specific notification for 
development of radiation claims should be 
provided as needed.

2.  The RO/AMC shall forward the Veteran's 
personnel records, to include evidence of 
participation in Operation Castle and 
other pertinent documents to the Defense 
Threat Reduction Agency to prepare a dose 
estimate, to the extent feasible, in 
accordance with 38 C.F.R. § 
3.311(a)(2)(iii).

3.  If the evidence indicates that the 
Veteran was exposed to ionizing radiation 
during his period of active service, the 
RO/AMC should follow all appropriate 
procedures for obtaining an opinion 
regarding whether the Veteran's pulmonary 
fibrosis which caused his death resulted 
from exposure to radiation in service in 
accordance with applicable procedures.

4.  If appropriate and necessary, the 
Veteran's case may also be referred to a 
VA examiner for a medical opinion as to 
whether it is at least as likely as not 
that the Veteran's death was etiologically 
related to any incident of the Veteran's 
military service, to include exposure to 
radiation, as per Combee, 34 F.3d at 1043.  
A complete rationale should be provided 
for the expressed opinion.

5.  Thereafter, the RO/AMC should 
readjudicate the appellant's claim.  If 
the benefit sought on appeal remains 
denied, the appellant and her 
representative should be provided a 
Supplemental Statement of the Case (SSOC). 
An appropriate period of time should be 
allowed for response. 

Thereafter, the case should be returned to the Board for 
further appellate consideration, if appropriate.  The 
appellant need take no action until she is so informed.  She 
has the right to submit additional evidence and argument on 
the matter or matters the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  The purpose 
of this REMAND is to comply with all due process 
considerations.

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2008).



_________________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).




